DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23 recites the limitation "the proximal end" in line 8 of claim 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the two terminal ends" in line 8 of claim 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the two proximal end regions" in line 2 of claim 29.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 23-27, 30-31, and 33 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kaiser et al. (U.S. Patent Publication No. 2011/0098727 A1).  
Regarding claim 23, Kaiser et al. discloses a surgical assembly (150/184) comprising: a flexible fixation member (150) comprising a body (body of 150) formed by two legs (154 and 158) and a U-shaped bend (Figs. 4-5 and 8) joining the legs (154 and 158); a suture (184) passing through (Fig. 5)  a plurality of openings (174/178) in the fixation member (150) along a length (Fig. 5) of the body (body of 150) between the two terminal ends (terminal ends of 154 and 158) such that portions (portions of 150) of the fixation member (150) are slidable relative (Figs. 8-9B) to the suture (184); and a delivery device (86) comprising an elongated member (94) including a forked distal end (148) and a finger-engageable member (118) coupled to the proximal end (the proximal end of 86), the forked distal end (148) configured to receive the portions (portions of 150, Paragraphs 0041 and 0044) of the fixation member (150) and the suture (184) therein; wherein the finger-engageable member (118) includes a groove (126) defined on a surface of finger-engageable member (118) for capturing (Paragraph 0040) a portion (Fig. 4, Paragraph 0040) of the suture (184)  within the groove (126); and wherein the fixation member (150) is configured to form an anchor (cluster formed from 150, Fig. 9B)  within a surgical site (78) when the suture (184) is tensioned (claim 1, Paragraphs 0046-0047, Figs. 8-9B).  (Claim 1, Abstract, Figs. 4-11, Paragraphs 0037-0048). 
Regarding claim 24, Kaiser et al. discloses the surgical assembly of claim 23, wherein the fixation member (150) comprises suture (Paragraph 0041), tape, braid or mesh. (Paragraph 0041). 
Regarding claim 25, Kaiser et al. discloses the surgical assembly of claim 23, wherein the suture (184) extends longitudinally down (Fig. 5) one leg (158) of the fixation member (150) and longitudinaly up (Fig. 5) the other leg (154) of the fixation member (150) in a single direction without intersecting itself (Fig. 5). (Fig. 5, Paragraph 0041). 
Regarding claim 26, Kaiser et al. discloses the surgical assembly of claim 23, wherein the suture (184) only extends a single time (Fig. 5) through each of the plurality of openings (174/178). (Fig. 5, Paragraph 0043). 
Regarding claim 27, Kaiser et al. discloses the surgical assembly of claim 23, wherein the anchor anchor (cluster formed from 150, Fig. 9B) is defined by a group of folds (Fig. 9B, Paragraphs 0046-0047). (Figs. 9B, Paragraphs 0046-0047).
Regarding claim 30, Kaiser et al. discloses the surgical assembly of claim 23, wherein at least one of the fixation member (150) and the suture (184) comprises a bioactive material (Paragraph 0042). (Paragraph 0042).
Regarding claim 31, Kaiser et al. discloses the surgical assembly of claim 23, further comprising a cannula (38) configured to allow passage (Fig. 6, Paragraph 0045) of the delivery device (86) therethrough. (Figs. 6-7, Paragraphs 0039 and 0045). 
Regarding claim 33, Kaiser et al. discloses the surgical assembly of claim 23, wherein a distal portion (distal tapered portion of 38, Fig. 8) of the cannula (38) is angled (angle of the tapered portion of 38) relative to a longitudinal axis (Longitudinal axis of 38, Fig. 8) of the cannula (38), and at least a portion (184) of the delivery device (86) is flexible (Paragraph 0044) to permit (Fig. 6) the delivery device (86) to conform to a shape (Figs. 6-7) of the cannula (38). (Figs. 6-7, Paragraphs 0044-0045). 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaiser et al. (U.S. Patent Publication No. 2011/0098727 A1) in view of Astorino et al. (U.S. Patent Publication No. 2012/0197271 A1). 
	Regarding claim 28, Kaiser et al. discloses the surgical assembly of claim 23 as seen above.
However, Kaiser et al. does not disclose wherein at least one of the fixation member and the suture comprise a size 2 suture. 
Astorino et al. discloses a similar device in the same field of endeavor wherein at least one of the fixation member (10) and the suture (20) comprise a size 2 suture (Paragraph 0004). (Fig 1A, Paragraph 0004). 
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to
modify Kaiser et al. with the size teaching of Astorino et al. The motivation for the modification is
for the purposes of providing adequate fixation strength. (Astorino et al. Paragraphs 0002 and 0004). Also Kaiser et al. discloses the claimed invention except for the size of the fixation member and the suture.  It would have been an obvious matter of design choice to have the fixation member and the suture comprise a size 2 suture , since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaiser et al. (U.S. Patent Publication No. 2011/0098727 A1) in view of Goble (U.S. Patent No. 5,431,651 A).  
Regarding claim 32, Kaiser et al. discloses the surgical assembly of claim 28 as seen above.
However, Kaiser et al. does not disclose wherein a distal portion of the cannula comprises a serrated edge for facilitating maintenance of the cannula on bone
Goble discloses a similar device in the same field of endeavor wherein a distal portion (distal portion of 42) of the cannula (42) comprises a serrated edge (44) for facilitating maintenance of the cannula (42) on bone (cortical bone, Fig. 2). (Fig. 2, Column 10 Lines 1-19). 
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Kaiser et al. with the serrations of Goble. The motivation for the modification is for the purposes of aiding in biting into the bone to maintain the seating of the cannula during the procedure. (Goble Column 10 Lines 6-12). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of U.S. Patent No. 10,617,408 Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the application is fully contained within the claim of the patent. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433. The examiner can normally be reached Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE J ULSH/               Primary Examiner, Art Unit 3771